 


109 HRES 272 IH: Recognizing the historic steps India and Pakistan have taken toward achieving bilateral peace.
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 272 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Ms. Jackson-Lee of Texas (for herself, Mr. Burton of Indiana, Mr. Lantos, Ms. Berkley, Mrs. Jones of Ohio, Mr. Clyburn, Mr. Shimkus, Mr. Weldon of Florida, Mr. Barton of Texas, Ms. Norton, Mr. Hastings of Florida, Mr. Crowley, Mr. Wilson of South Carolina, Ms. Lee, Mr. Al Green of Texas, Mr. Wynn, Mr. Bishop of Georgia, Mr. Meeks of New York, Mr. Van Hollen, Mr. Davis of Illinois, Mr. Stupak, Ms. Woolsey, Mr. Jefferson, Mr. Lewis of Georgia, Mr. Rangel, Mr. Serrano, and Mr. Payne) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the historic steps India and Pakistan have taken toward achieving bilateral peace. 
  
Whereas the Republic of India achieved its independence from the British Empire on August 15, 1947, is home to some of the most ancient civilizations, and has given birth to four major world religions; 
Whereas on August 14, 1947, the Islamic Republic of Pakistan was created and is home to many of the significant sites of the 4,500-year old Indus Valley Civilization; 
Whereas in April 2003 former Indian Prime Minister Atal Behari Vajpayee offered the hand of friendship to Pakistan in a landmark address made in the State of Jammu and Kashmir; 
Whereas in February 2004 India and Pakistan began their first formal talks in nearly three years, the talks held in Islamabad, Pakistan, paved the way for full peace talks; 
Whereas in June 2004 India and Pakistan reaffirmed their unilateral moratorium on nuclear weapons tests and set up a hotline to alert each other to potential nuclear risks; 
Whereas in September 2004 Indian Prime Minister Manmohan Singh and Pakistan’s President Pervez Musharraf met for talks in New York on the occasion of the United Nations General Assembly and at the conclusion of these talks they issued a joint statement in which they agreed that on the issue of Jammu and Kashmir possible options for a peaceful, negotiated settlement of the issue should be explored;  
Whereas in April 2005 India and Pakistan launched a landmark bus service across the Line of Control in Jammu and Kashmir, the peace bus allowing families divided by the Line of Control to be reunited for the first time in nearly 60 years; 
Whereas on April 18, 2005, India and Pakistan concluded a historic three day summit in India in which Prime Minister Singh and President Musharraf held meaningful talks on all issues, including the issue of Jammu and Kashmir, and came to a series of agreements to boost trade and cross-border travel;  
Whereas “in this spirit the two leaders addressed the issue of Jammu and Kashmir and agreed to continue these discussions in a sincere and purposeful and forward looking manner for a final settlement” and “they were satisfied with the discussions and expressed their determination to work together to carry forward the process and to bring the benefit of peace to their people” as stated by the joint statement signed by Prime Minister Singh and President Musharraf; 
Whereas both leaders “condemned attempts to disrupt the Srinagar-Muzaffarabad bus service and welcomed its successful operationalisation” and “pledged that they would not allow terrorism to impede the peace process”; 
Whereas both leaders “decided to increase the frequency of the bus service and also decided that trucks would be allowed to use this route to promote trade” and “also agreed to operationalise additional routes including that between Poonch and Rawalakot” and “look forward to early start of the bus service between Amritsar and Lahore and to religious places such as Nankana Sahib” and “agreed to re-establish the Khokhrapar-Munnabao route by 1st January 2006”; and 
Whereas at the conclusion of the most recent talks Prime Minister Singh and President Musharraf declared in their joint statement that they were “conscious of the historic opportunity created by the improved environment in relations and the overwhelming desire of the peoples of the two countries for durable peace and recognizing their responsibility to continue to move forward towards that objective, the two leaders had substantive talks on all issues” and “they determined that the peace process was now irreversible”: Now, therefore, be it  
 
1.Short titleThis resolution may be cited as the India-Pakistan Peace Resolution. 
2.Recognizing india and pakistanThe House of Representatives— 
(1)congratulates India and Pakistan on taking monumental steps toward achieving a comprehensive peace agreement; 
(2)applauds Prime Minister Singh and President Musharraf for their leadership in bringing their two nations together; and 
(3)calls upon both India and Pakistan to continue down this path of peace so that their children may realize a harmonious future. 
 
